                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION


JAMES ELMER HEWETT and JAMES     ) Civil No. 7:19-cv-00238
WILLIAM HEWETT,                  )
                                 )
    Plaintiffs,                  )
v.                               ) COMPLAINT
                                 )
PLAYGROUND SPECIALISTS, INC. and )
ROBERT B. JONES,                 )
                                 )
    Defendants.                  )
                                 )



       Plaintiffs, James Elmer Hewett and James William Hewett (together “Plaintiffs”), by and

through counsel, bring this action for violations of the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 216(b) against Defendants Playground Specialists, Inc. (“PSI”) and Robert B. Jones

(“Jones”) (collectively referred to as “Defendants”).

                            NATURE OF PLAINTIFF’S CLAIMS

       1.      Plaintiffs bring their FLSA claims pursuant to 29 U.S.C. § 216(b) and they seek to

recover unpaid overtime compensation and statutory penalties during the three-year period

preceding the filing of this Complaint.

       2.      Plaintiffs’ FLSA claims result from Defendants’ policy and practice of failing to

pay Plaintiffs an overtime premium rate of pay for all hours worked in excess of forty in a

workweek.




            Case 7:19-cv-00238-D Document 1 Filed 12/05/19 Page 1 of 8
       3.      Defendants failed to pay all wages earned by Plaintiffs pursuant to the NCWHA.

Specifically, Defendants violated N.C. Gen. Stat. §§ 95-25.7. by failing to pay Plaintiffs all earned

wages due on the next regular payday following the separation of their employment.

                                            THE PARTIES

       4.      James Elmer Hewett is an adult individual who is a resident of Ash, North Carolina.

       5.      James William Hewett is an adult individual who is a resident of Ash, North

Carolina.

       6.      Playground Specialists, Inc. is a domestic corporation registered and in good

standing in the State of North Carolina, with its principal office located at 102 Brandtview Rd.,

Cheraw, South Carolina, 29520. Playground Specialists, Inc. also has a regular business office

located at 1566 Horse Branch Road SW, Ocean Isle Beach, NC 28469.

       7.      Jones is the majority shareholder of Playground Specialists, Inc. and holds the

position of President of the corporation.

                                 JURISDICTION AND VENUE

       8.      This Court has original federal question jurisdiction under 28 U.S.C. § 1331 for the

claims brought under the FLSA, 29 U.S.C. § 201 et. seq.

       9.      This Court has personal jurisdiction because Defendants conduct business in

Brunswick County, North Carolina, which is located within this judicial district.

       10.     Venue is proper in this judicial district because Defendants have substantial

business contacts in this district, Defendants have a regular business office located in this district,

Defendants’ company equipment is kept in this district, and because unlawful acts alleged herein

occurred in Brunswick County, North Carolina.



                                                  2

             Case 7:19-cv-00238-D Document 1 Filed 12/05/19 Page 2 of 8
                                COVERAGE ALLEGATIONS

       11.     Playground Specialists, Inc. (“PSI”) is an employer within the meaning of Section

3(d) of the FLSA, 29 U.S.C. § 203(d).

       12.     At all times hereinafter mentioned, Defendants have been an enterprise within the

meaning of Section 3(r) of the FLSA 29 U.S.C. § 203(r).

       13.     Jones is an employer within the meaning of Section 3(d) of the FLSA, 29 U.S.C. §

203(d). In this capacity, Jones is involved in the day-to-day business operations of PSI. Jones has

the authority to sign on corporate checking accounts, including payroll accounts, and the authority

to make decisions regarding wage and hour issues, including the decision to withhold overtime

compensation from Plaintiffs. At all relevant times, Jones acted and had responsibility to act on

behalf of, and in the interests of PSI in devising, directing, implementing and supervising the wage

and hour practices and policies relating to employees, including the overtime issues raised in this

lawsuit.

       14.     At all times hereinafter mentioned, Defendants have been an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of

the FLSA, 29 U.S.C. § 203(s)(1), in that the enterprise has had employees engaged in commerce

or in the production of goods for commerce, or employees handling, selling, or otherwise working

on goods or materials that have been moved in or produced for commerce by any person and in

that the enterprise has had and has an annual gross volume of sales made or business done of not

less than $500,000.

       15.     Hewett was an employee of Defendants within the meaning of Section 3(e) of the

FLSA, 29 U.S.C. § 203(e).

                                                 3

             Case 7:19-cv-00238-D Document 1 Filed 12/05/19 Page 3 of 8
       16.     Hewett was an employee of Defendants within the meaning of Section 3(e) of the

FLSA, 29 U.S.C. § 203(e).

       17.     At all times hereinafter mentioned, Plaintiffs were individual employees who were

engaged in commerce or in the production of goods for commerce as required by 29 U.S.C. § 207.

       18.     At all times hereinafter mentioned, PSI has been an employer within the meaning

of Section 95-25.2(5) of the NCWHA, N.C. Gen. Stat. § 95-25.2(5).

       19.     At all times hereinafter mentioned, Jones has been an employer within the meaning

of Section 95-25.2(5) of the NCWHA, N.C. Gen. Stat. § 95-25.2(5).

       20.     At all times hereinafter mentioned, James Elmer Hewett was an employee within

the meaning of Section 95-25.2(4) of the NCWHA, N.C. Gen. Stat. § 95-25.2(4).

       21.     At all times hereinafter mentioned, James William Hewett was an employee within

the meaning of Section 95-25.2(4) of the NCWHA, N.C. Gen. Stat. § 95-25.2(4).

                         PLAINTIFF’S FACTUAL ALLEGATIONS

       22.     PSI is a company that installs playground equipment.

       23.     Plaintiffs were Install Technicians whose primary job duties involved physical

labor, including performing maintenance, repairs, and installation of playground equipment.

       24.     At all relevant times, Plaintiffs were nonexempt employees within the meaning of

the FLSA and eligible for overtime compensation for all work performed in excess of 40 hours in

a workweek.

       25.     Defendants employed Plaintiffs during the FLSA’s three-year statutory period

preceding the filing of this complaint.

       26.     Defendants employed Hewett in or about July 1997 until September 9, 2019.



                                               4

             Case 7:19-cv-00238-D Document 1 Filed 12/05/19 Page 4 of 8
       27.     Defendants employed James William Hewett from approximately 2014 until

September 9, 2019.

       28.     After Defendants hired James William Hewett, Plaintiffs worked as a father-son

team travelling to job sites across the southeastern United States installing playground equipment.

Plaintiffs travelled together and worked the same hours.

       29.     At all times relevant to this lawsuit, Defendants paid Plaintiffs an annual salary.

       30.     The months of approximately May through September of every year are

Defendants’ “busy season.” During these months, Plaintiffs worked substantially more hours

every week to keep up with Defendants’ workload demands.

       31.     During Plaintiffs employment with Defendants, they regularly worked in excess of

40 hours in a workweek, including, but not limited to, the week beginning on June 10, 2019, the

week beginning July 15, 2019, and the week beginning August 5, 2019.

       32.     Defendants did not pay Plaintiffs an overtime premium for hours worked in excess

of 40 each workweek during the periods described above.

       33.     Defendants did not provide Plaintiffs with a paystub or any other documentation

that indicated the number of overtime hours Plaintiffs worked each week.

       34.     Defendants knew or should have known that Plaintiffs worked unpaid overtime

hours during the FLSA’s statutory time period because Defendants were provided with Plaintiffs’

timesheets showing the overtime hours worked by Plaintiffs.

       35.     Defendants also had knowledge that Plaintiffs worked unpaid overtime hours

during the FLSA’s statutory time period because Plaintiffs orally informed Defendant Jones they

worked more than 40 hours in a workweek on multiple occasions. In response, Defendant Jones

explained to Plaintiffs their salary compensation structure was mutually beneficial because

                                                 5

             Case 7:19-cv-00238-D Document 1 Filed 12/05/19 Page 5 of 8
Plaintiffs had a guaranteed weekly salary even in weeks where they worked less than forty hours,

and it would benefit Defendants in weeks where Plaintiffs worked over forty hours.

        36.      Defendants did not accurately track and record the hours worked by Plaintiffs as

required by the FLSA.

        37.      Defendants did not timely pay Plaintiffs for the overtime hours they worked

during the three-year period prior to the filing of this lawsuit.

        38.      Defendants willfully failed to pay Plaintiffs the overtime premium required by the

FLSA during the three-year period prior to the filing of this lawsuit.

        39.      After the separation of Plaintiffs’ employment on September 9, 2019, Defendants

failed to pay Plaintiffs for any of the wages they earned during their final pay period beginning

August 26, 2019 and ending on September 15, 2019.

                             (Count I-Violation of FLSA – Overtime)

        40.      Plaintiffs incorporate by reference paragraphs 1-39 of their Complaint.

        41.      Defendants violated the FLSA by failing to timely pay all overtime wages earned

by Plaintiffs.

        42.      Defendants violated the FLSA by failing to pay Plaintiffs an overtime premium

rate of pay for all hours worked in excess of forty in a workweek.

        43.      Defendants violated the FLSA by failing to comply with the timekeeping and

recordkeeping provisions of the FLSA.

        44.      Defendants’ violation of the FLSA was willful.

                                 (Count II-Violation of NCWHA)


        45.      Plaintiffs incorporate by reference paragraphs 1-44 of their Complaint.


                                                   6

              Case 7:19-cv-00238-D Document 1 Filed 12/05/19 Page 6 of 8
        46.     Plaintiffs’ NCWHA claims arise from Defendants’ policy and practice of failing

to pay earned wages after separation of employment in violation of N.C. Gen. Stat. §95-25.7.

        47.     Defendants failed to timely pay all wages earned by Plaintiffs on the next regular

payday following their termination of Plaintiffs’ employment.

        48.     Defendants’ conduct was willful.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs demand the following relief:

   a)           An Order pursuant to Section 16(b) of the FLSA finding Defendants liable for

        unpaid overtime wages due to Plaintiffs and for liquidated damages equal in amount to

        the unpaid compensation found due to Plaintiff;

   b)           An Order pursuant to N.C. Gen. Stat. § 95-25.22 finding Defendants liable for

        unpaid wages due to Plaintiffs and for liquidated damages equal in amount to the unpaid

        compensation found due to Plaintiffs;

   c)           An Order awarding the costs of this action;

   d)           An Order awarding reasonable attorneys’ fees;

   e)           A Declaration and finding by the Court that Defendants willfully violated

        provisions of the FLSA by failing to comply with the overtime requirements of the

        FLSA;

   f)           A Declaration and finding by the Court that Defendants willfully violated

        provisions of the NCWHA by failing to comply with the overtime requirements of the

        NCWHA;

   g)           An Order awarding pre-judgment and post-judgment interest at the highest rates

        allowed by law; and

                                                   7

              Case 7:19-cv-00238-D Document 1 Filed 12/05/19 Page 7 of 8
h)          An Order granting such other and further relief as may be necessary and

     appropriate.




                                         Respectfully submitted,


                                         /s/ Jason S. Chestnut
                                         Jason Chestnut NCSB #52066
                                         Philip J. Gibbons, Jr., NCSB #50276
                                         Craig L. Leis, NCSB #48582


                                         GIBBONS LEIS, PLLC
                                         14045 Ballantyne Corporate Place, Ste 325
                                         Charlotte, North Carolina 28277
                                         Telephone:     (704) 612-0038

                                         E-Mail: jason@gibbonsleis.com
                                                 phil@gibbonsleis.com
                                                 craig@gibbonsleis.com




                                            8

         Case 7:19-cv-00238-D Document 1 Filed 12/05/19 Page 8 of 8
